MILLS, Judge.
Gonzales appeals the establishment of his presumptive parole release date (PPRD). We affirm.
Gonzales was initially interviewed by the hearing examiner on 15 October 1980. The examiner’s recommendation was accepted by the Commission on 21 January 1981, but no further action was taken by Gonzales until 2 June 1981. Gonzales did not seek official review until 13 August 1981. Because he failed to seek review of the Commission’s action within 60 days as required by Section 947.173(1), Florida Statutes (1981), he is precluded from raising on appeal these issues which relate to the establishment of his PPRD.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.